Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Foreign Priority
Acknowledgment is made of Applicants’ claim for foreign priority based on European Union Application Nos. EM008216162-0005 and EM008216162-0006 filed 10/28/2020. It is noted, however, that there is no corresponding certified document in the file wrapper. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g). This should include a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC 255 and 37 CFR 1.323.
Election
In the paper received 11/28/2022, Applicants elect without traverse the design shown in Group I (Embodiment 1: Reproductions 1.1-1.4). Accordingly, the design shown in Group II (Embodiment 2: Reproduction 2) stands withdrawn, and the corresponding reproductions and figure descriptions are canceled from further prosecution. 37 CFR 1.142(b).
Reproductions
The reproductions are objected to for the following:
The reproductions must be amended to delete Group II (Reproduction 2) per Applicants’ election of 11/28/2022.
Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). 
An amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. The figure (or figure number) of an amended view should not be labeled as amended. If a reproduction is canceled, that figure must be removed from the replacement sheet and the remaining figures and their related figure descriptions must be renumbered, as necessary. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, Applicants will be notified and informed of any required corrective action in the next Office action.
Specification
The following formal matter is noted:
Examiner acknowledges Applicants’ deletion of the original Reproduction 2 description of the non-elected Group.
Claim Rejection - 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.
Specifically, the claim is indefinite and non-enabled because:
The exact appearance and three-dimensional configuration of some of the surfaces (shaded in solid gray below) of the claimed design cannot be determined from the disclosure, making the overall appearance of the claim unclear. These features are not clearly shown elsewhere in the disclosure in enough detail to confirm their possible depth or probable dimension. Therefore, the appearance of these surfaces of the claimed design cannot be reproduced by one skilled in the art without resorting to conjecture. (See examples below.)

    PNG
    media_image1.png
    432
    615
    media_image1.png
    Greyscale



The claim is inconsistently shown; the reproductions do not clearly depict the claim. Elements of the battery do not correspond among the views. Such unclear disclosure renders the claim indefinite. (See examples below.)

    PNG
    media_image2.png
    253
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    451
    614
    media_image3.png
    Greyscale



Applicants may attempt to overcome this rejection by amending the reproductions to show the claimed design completely and consistently. Applicants may remove from the claim the elements or portions of the design that are considered indefinite and non-enabling by reducing them to legible, equal-length broken lines. Applicants may reduce the peripheral edges of the indefinite portions (identified above in bullet 1) to legible, equal-length broken lines, thereby removing the indefinite portions from the claim and identifying them as unclaimed portions of the claimed design. Applicants must then reduce to equal-length broken line all indefinite interior elements illustrated in solid line, thereby removing the internal surfaces from the claim. Applicants are further cautioned to render any corresponding reproduction details clearly and consistently in all applicable views.
The aforementioned solution suggests inserting broken lines into the reproductions. These broken lines would depict portions of the claimed design, and must be explained accordingly. Applicant may clarify the meaning of these broken lines in the reproductions by inserting a broken line statement in the specification, in a statement preceding the claim. Examiner suggests:
-- The broken lines in the reproductions depict portions of the battery for an electric scooter that form no part of the claimed design. --
Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). The corrected reproductions must not contain new matter. 35 USC 132 and 37 CFR 1.121.
Claim Rejection - 35 USC § 102 (a)(2)
The claim as rejected above is indefinite because it is subject to more than one interpretation. The difference in the two interpretations would not affect rejection of the claim for anticipation over cited prior art. Acting on this determination, and assuming arguendo that Applicants reduce the periphery of the indefinite elements (identified above) to equal-length broken line in an attempt to overcome the 35 USC § 112(a)&(b) rejection above, the claim is also rejected under 35 USC § 102 as follows. See MPEP 2143.03(I).  
The claim is rejected under 35 USC § 102(a)(2) as being clearly anticipated by Yi (US Patent Document Citation D942928) because the claimed invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale before the effective filing date of the claimed invention.

    PNG
    media_image4.png
    410
    258
    media_image4.png
    Greyscale

Claimed design

    PNG
    media_image5.png
    410
    258
    media_image5.png
    Greyscale

Yi

For anticipation to be found, the two designs must be substantially the same. Gorham Co. v. White, 81 U.S. 511, 528 (1871). The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). 
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra. 
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
Assuming arguendo that Applicants remove the indefinite and non-enabled portions identified above in the previous rejection, Applicants will have defined the scope of their claim to include less than the entire article. Only the main body of the battery, without the rectangular or circular elements, is included in the claim. The practice of claiming a design embodied in less than the entire article was confirmed in the decision of In re Zahn, 204 USPQ 988 (CCPA 1980). This practice also opens to the examiner the liberty of applying a similar scope to cited prior art, regardless of any additional features disclosed in the reference.
Under this standard, the appearance of Yi is substantially the same as that of the claimed design, Hupp v. Siroflex of America Inc., 122 F.3d 1456, 43 USPQ2d 1887 (Fed. Cir. 1997). That is, the appearance of the claimed battery is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be Yi. Furthermore, the effective filing date of the claimed invention is 04/28/2021, with a claimed priority date of 10/28/2020; the filing date of Yi is 05/14/2020. Accordingly, the rejection under this statute is proper.  
Applicants may attempt to overcome this rejection by providing convincing evidence that the disclosure was made one year or less before the effective filing date of the claimed invention, and 1) the disclosure was made by the inventor, a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor; or 2) before such disclosure, the subject matter disclosed had been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor.
Reply Reminder
Applicants are reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicants. If the applicants are a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Conclusion
The claimed design stands rejected under 35 USC § 112 (a)&(b) and 35 USC § 102(a)(2). 
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA CHRISTENSEN whose telephone number is 571-272-9862. The examiner can normally be reached on Monday-Friday, 8:30am-5pm. Examiner interviews are available via telephone, in-person and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit patentcenter.uspto.gov. Visit uspto.gov/patents/apply/patent-center for more information about Patent Center and uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AC/
Examiner, Art Unit 2912

/Kendra Leslie Hamilton/Primary Examiner, Art Unit 2915                                                                                                                                                                                                        12/13/2022